GENERAL
                                           AS     1.~. ,/ IA/,



HonoraM John II.Crudgiagton
CounfyAuditor
Potter   County
Amarillo,Texan

Dear Sirs                                OpinionHO. O-6805
                                         Bar uss of th. surplusin
                                         the Road and Bridge Fund.

         Your requestfor an opinionfrom this depw+mmt   is as follouss

"House Bill 850, listed %n Vernon'sTour SessionLam of the 49th Legisle
turo, statesthat ,anycountywhich does not levy l road and Ekidge tax, and
has a surplusan its B. & B. Fund. may use the arurplus
                                                     as it sees fit.

wArticlo66758 10 providesthat all monies reaeivedby the countyfromthe
registrationfees on motor vehiolesshall be used for the constructionand
maintenanosof lateralma&s of the aounty.

"SincePotter Countyhrs a low mileage of lateralroads it leviesno road
tax and has an looruingyouly surplusfrom the proceedsof fines and reg-
istrationof motor vehicles.

"Is it within the discretionof t.WaCmmiosioners~Court to we the surplus
in its R. & B. Fund under tha prevailingstatutes?"

         Article 6675~4-10,
                         V.A.C.S.,is m    follows:

RApportionmentof funds. - On ?dondayof eaah week each County Tax Colleotor
shall depositin the County bpository of his county to the credit of the
CountyRoad and Bridge F'undan amount equal to one hundred (1%) per oent
of net oollectionemade hereunderduring the promding mek until the amount
80 depositedfor the currentoalendaryear shall Bave reacheda total sum of
Fifty Thousand(#50,000.00) Dollars

"Thereafter,and until the amount so depotiteqfor the year shall have rsach-
ed a total of One EundredSeventy-FiveThousand($176,000.00)Dollars,he
shall dopositto the aredit of said Pund on Monday of eaoh week an amount
equal to fifty (6%) per cant of collectionsmade hereunderduringthe pro-
codingweek.

"Thereafter,he shall m&a no furtherdepositsto the credit of said Fund
duriag that oalsndaryear. All collaotionsmade during any trek under the
provisionsof thisAet (Arts. 6675a-1 to 66751-14;P.C. Art. 879a) in ex-
oess of the amountsrequiredto be depositedto the arodit of the Rti and
Hon. John W. Crudgington,page 2 (O-8805)



Bridge Fund of his county shall be remittedby each County Tax Collector
on each Monday of tha succeedingweak to the State HighwayDapartmont
togetherwith carbon oopiesof each licensereceiptissuedhorounderdur-
ing the preoodingwok. Ha shall also on Monday of each week remit to
thm Deprrimantas now providedby law, all transferfers and chauffeurs'
licensefees oolloctodby him duringthe pracodingweek, togetherwith
carbon copies of all receiptsissuedfor said feea during the week.

"He shall also sccompanyall remittancesto the HighwayDqarWnt      with
a completereport of such collaotionsmade and dispositionmade thereof
the form and contentsof the naid report to be prescribod by the State
HighwayDepartment. None of the monies so plaoad to the creditof the
Road and BridgeFund of a county shall be used to pay the salary or ooms
pensationof any County Judge or County Commissioner, but all said monies
shall be used for the constructionand maintenanceof lataralroads in
such countyunder the supervisionof the CountyEnginasr,if there ti one,
and if there is no such enginsep#then the County Commissioners' Court
shall have authorityto oomnandthe sarvicooof the DivisionEngineerof
the State HighwayDopartmantfor the purposeof supervisingthe construo-
tion and surveyingof lateralroads in their rospeotivecounties. All
funds alloortodto the countiesby the provisionsof this Act (Arts. 6675~~L
to 6675~~14; P. C. Art. 807%)may be used by the countiesin the paymentof
obligations,if any, issued and incurredin the construotionor We im-
provementof all roads; includingState Highwaysof euch countiesand dia-
triots therein;or the improvomantof the roads oamprisingthe CountyRoad
System."

       The above mentionedstatuteexpraeslyprovideshow motor registra-
tion fees cominginto the County shall b, expended. It also providesthat
suoh feee ba placed in the Road and BridgeFund of the County.

      House Bill 850, 49th Legielaturo,provideaas followsa

"sm. 1. In all countiesof this Stat0 having surplusfunds from revenues
derivedfrom motor vrhiolaregistrationfee8 which each said countyis auth-
orizedto retainunder the laws of the State of To-r, and whnrherm
                                                               my such
county or aountiesarm not levying4 tax for the buildingand maintenauco
of roads and bridgerfor such countyor oounUes, the Conmisoionere'   Court
of said county or oountiesir helvbyauthorirodto transfersuch aurplua
funds to any other countyfund or funds which ruoh Court may from time to
time designate,and to oxpond such surplusfunda for any other UPO or
purpose.

"Sec. 2. The fact that rome oountierwith large populationshave only a
rslaikivolysmall number of miler of oouutyroad* to maintainand are now
annuallyoolleotingand retainingmotor registrationfoer in an aggrogato
amount aaveraltimes aa large a8 Is necessaryto sufficientlymaintaintb
roads and bridgeein rruchcountleeorartoran anergonoyand ma imper6tivo
publicneosrrritiy
                that the ConstitutionalRule reauiriagbills to be read
on three #everaldq,v in each Rouro k #uepondod,:anda&id Rule ir hereby
Hon. John PI.Crudgington,page 3 (o-6805)



suspended,and that this Act shall take effect and be in force from and
after its passage,and it is so enacted.~

          Seotjon9 of Articl* 8 of our State Constitutionprescribe*the mmxI
imum rate of taxes for goneralpurposes,for road* 6nd bridges,for juries,and
for permanentimprovements,r*spcotiv*ly.Thi* departmentha8 repeatedlyheld
that the Commissioners1 Court has no authorityto transfermoney frnm one constf-
tutionalfund to another,or to expend for on* purpooe,tax money raised ost@nsf-
bly for anotherpurpose.Suah ruling86r* brs*d on the followingauthorities:
Carrollv. Williams,202 S.W. 504; Ault v. Hill County,116 S.W. 359; Henderson
v. Bock, 262 S.W. 94; 11 Texas Jurisprudsnoo,p. 609-611.

         '1M,
            quote the followinglanguagefrom Carrollv. Williams,supras

“Goingto the real gist of the main issue befan us, section9 of article8 of
out *tat* Constitution,*up=*,inhibitsany and all transfersof tax money from
one to anotherof the several016ssesof funds thereinauthorized,and, as a
sequsnos,the expenditure,for one purposethereindefin*d,of tax money raised
ost*nliblyfor anothorsuch purpose. The inrmediat* plrpos*in so prescribing
a separatemaximumtax rat* for each of the ol*soetof purposesthere enumerated
is, no doubt, to limit,accordingly,the amount of taxen which may be raised
from the people,by taxation,declaredlyfor those ewsral purposesor alataes
of purposes,respectively. But that is not all. The ultimateand practicaland
obviousdesign and purporeand legal effectis to inhibitoxo*ssiveexpenditures
for agy such purpos-or olass of purposes. By n*c*asaxyimplication,said pro-
visions of section9 of article8 war* d*signed,not mer*ly to limit the tax rat*
for certainth*r*indesignatedpurpoae8,but to require6hat any and all money
raised by taxationfor any such purpo***hall be applied,faithfully,to thrt
particularpurpose,as needed therefor,and not to any other purpos.or 1.181
whatsoever. . . .

"True,the Constitutiondoes not s6y, in so may words, thatmoneyraised by 6
county,oity, or town, by taxationfor one such purposeshall nwer be expend-
ed for any other purpose-- not wen for anotherof the five generalolanse*
of purposesdefinedand approvedin said section9 -- tit that wu think, le its
plain and cortrinmuning and legal effect. Th* very definitionsof tIloso
rworrl cl*ss*aof purpof*s,and the daclarrtionof authorityto tax th* pea-
pl* therefor,renpediv*ly, aoupled,68 theyaro, in each instance,with a lim-
itationof the tax rate for that alass,must hare ken pr*dioatedupon the
expectationand intentthat, a* a matter of aommonhonestyand fair d*aling,
fu money taken from the p*opl* ostensiblyfor any such specifiedpurpos*shall
b lxpandad,as n**d*d,for that purpose*lone, a* well 6~ that th* tax rato
for that particulrrolrss, in UTy one you, *hallnot oxaeed the prescribed
IMdlllUUl.

WConversely,and upon a like tours*of reasoning,it must hav* b*rn int*nd*d
that *xpendituresfor my *uch d*signat*dpurpose *hall nw*r inoludetax mon*y
in *xc*** of the proceed*of the muimum tax rrt* pr*sorib*dby th* Conrtitution
for that purpose-
Eon. John vi.CFztdgington,
                        paga 4 {C-5805]



"Unlessour above-stabadoon~~?2usions are &LX%%,thers ms no gcod season for
making the constiixtional Stitation upon .'I:h.r~
                                              o&id five seprratte
                                                                designated
tax rates c~pmifics~the limitationupon t%letaxing p+ww might as well hme
been oouchedin generalterms spp:Paab9.s  to all tha designatedpurposesaol-
lsotively,althoughprawzibing an uggreg&h ~?~simuui   tax r&r applicableto
any and al.1such purposesin the di~wetfon of govom-nfng  body. In atbarwopds,
unless said aonstitutionai prxris.ionswere designedtr:@mit the applicationor
expandftursof each such t&x fund fgl th,viwpaifiopurposeor purposoofox-whioh,
deolaredly,it is r+iead,as wall.ae %;olimf*.the tax rate 'therofo~~ th. s-
resultin the Vny of protectingthe peopleIgainstexhor'bitant   taxes could hava
been attainedmore simply wd mere oonvanientlyVJrmaking, in said section9 of
artiols8, one generalIim%tationupi,nthe ta.xi,ng  powerwith referrnceto a11
five such classesof purposes,collect&sly, ,thereby   leavingthe governingbody
frwe to apply any and aPI suoh funda n.Jro?dicgt;siti~G%W judgmwt, provided
only that no portionthereof sha:LYbr appliedto ar~rextraneouspurposs,not
includedby the tirms of that ~e?cti~ze"